DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 1, 2021 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:   In line 2, please replace “characterized in that” with “wherein”.  

Claim 1 is objected to because of the following informalities:  In line 2, please replace “the total” with “a total”.  

Claim 4 is objected to because of the following informalities:   In line 3, please replace “Hot Set Determination” with “hot set determination”.  

Claim 6 is objected to because of the following informalities:   Although claim construction utilizing the exemplary term “e.g.” is no longer considered egregious, rewriting the limitation of preferable embodiment of polyunsaturated comonomer (line 7) as a separate dependent claim is recommended.

Claim 7 is objected to because of the following informalities:   Although claim construction reciting exemplary terms “for example” and “e.g.” is no longer considered egregious, rewriting the limitation of preferable embodiment of polyunsaturated comonomer (line 7) and non-conjugated diene (line 8) as a separate dependent claim is recommended.



Claim 9 is objected to because of the following informalities:   Although claim construction utilizing the exemplary term “e.g.” is no longer considered egregious, rewriting the limitation of preferable embodiment of polyethylene (line 2) as a separate dependent claim is recommended.

Claim 10 is objected to because of the following informalities:  In line 4, please replace the phrase “A ≤ A2, wherein A2 is 2 or 1.7” with “A ≤ 2 or 1.7”.

Claim 18 is objected to because of the following informalities:  Although claim construction utilizing the exemplary term “for example” is no longer considered egregious, rewriting the limitation of preferable embodiment of article (line 2) as a separate dependent claim is recommended.

Claim 19 is objected to because of the following informalities:  Although claim construction reciting exemplary terms “e.g.” and “for example” is no longer considered egregious, rewriting the limitation of preferable embodiment of layer and article (line 2) as a separate dependent claim is recommended.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 18-20 and 22-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claims 18 and 22 are drawn to a process of using a polymer composition.  However, claims do not set forth any positive steps delimiting how the polymer composition is being used. Therefore, it is unclear what process Applicant is intending to encompass, and one of ordinary skill in the art would not be apprised of this use is actually practiced.  Dependent claims 19, 20, 23, and 24 are subsumed under the rejection.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/770,711.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Copending claims are drawn to substantially the same polymer composition comprising polyethylene and crosslinking agent wherein an amount of vinyl groups is greater than or equal to 0.88 per 1,000 C atoms and an amount of crosslinking agent is less than 0.30 wt %.  While claims do not set forth a prescribed melt flow rate MFR2, one of ordinary skill in the art would have found it obvious from the specification at page 18, line 8 (melt flow rate A ≤ A2, wherein A2 is 2.5 g/10 min) and from working examples (Polymers 1 to 4), that the polymer composition of the copending invention exhibits a melt flow rate within the range set forth in instant claims.  Consequently, the *) at 0.05 rad/sec and complex viscosity (*) at 300 rad/sec, as well as quantity of methane produced, that is substantially the same as that recited in instant claims.
Applicant’s attention is drawn to MPEP § 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.”  In re Boylan, 392 F. 2d 1017, 157 USPQ 370 (CCPA 1986).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 and 12-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-11, and 15-31 of copending Application No. 16/771,304.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Copending claims are drawn to substantially the same polymer composition comprising polyethylene and crosslinking agent wherein an amount of vinyl groups B is in a range of greater than 0.80 per 1,000 C atoms (claim 19), and an amount of crosslinking agent is in a range of up to 1.0 wt % (claim 11), wherein the polyethylene contains a total amount of vinyl groups P of greater than 0.89 per 1,000 C atoms (claim 21) with 3 per 1,000 C atoms as an upper limit (claim 24), and wherein the polymer composition has a melt flow rate MFR2 in a range of 0.15 to 3 g/10 min (claim 24).  It can be seen that the polymer composition of the copending claims is an obvious embodiment that lies within the scope of protection of instant claims.  One of ordinary skill in the art would have found it obvious from the specification at page 43 and 44 that the polymer composition of copending claims contain a low density polyethylene.  The person of ordinary skill in the art also would have found it obvious from working examples that crosslinking results in loss of methane in a range below the 200 ppm range set forth in instant claims.  Consequently, the polymer composition exhibits a hot set elongation that is substantially the same as that recited in instant claims.



Applicant’s attention is drawn to MPEP § 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.”  In re Boylan, 392 F. 2d 1017, 157 USPQ 370 (CCPA 1986).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.





Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Smedberg et al. (US 2011/0162869).
The present invention is drawn to a polymer composition comprising a polyethylene and a crosslinking agent wherein the polymer composition contains a total amount of vinyl groups per 1000 carbon atoms is greater than or equal to 0.88, the crosslinking agent is present in an amount of less than or equal to 0.60 wt %, based on a total amount of the polymer composition, and the polymer composition has, prior to crosslinking, a melt flow rate (2.16 kg, 190 ºC) of less than or equal to 2.5 g/10 min.  
Smedberg et al. teaches a process for producing preparing cable in a continuous vulcanization (CV) line where the cable is a conductor surrounded by at least one layer of a polymer composition comprising an unsaturated polymer and a crosslinking agent.  The polymer composition has at least 0.25 vinyl groups/1000 C atoms, and embodiments requiring high double bond content contain at least 0.7 vinyl groups/1000 C atoms, with an upper limit of 3.0 vinyl groups/1000 C atoms (paragraph [0054]).  This range lies well within claimed open ended range of greater than 0.88 vinyl groups/1000 C atoms.  For cable prepared in a catenary or horizontal CV line, the polymer composition has a melt flow rate of less than 2.5 g/10 min (paragraph [0057]), which is identical to claimed range.  Crosslinking is effected by incorporation of peroxide crosslinking agent in an amount of less than 10 wt %, and preferably in an amount of 0.2 wt % to 2.6 wt %, based on a total weight of the polymer composition (paragraph [0066]).  The lower limit of this range substantially overlaps claimed range.  In view of the fact that claimed invention and that of prior art overlap in scope, it is deemed that one of ordinary skill in the art, producing cable using a catenary or horizontal CV line using the process of Smedberg et al., would have found it obvious to make the composition of instant claim.     
Subject of remaining claims is also obvious over the disclosure of the prior art.  Reference teaches that the unsaturated polymer is a LDPE copolymer containing a C8 to C14 non-conjugated diene monomer such as 1,7-octadiene (paragraph [0098]).  The polymer composition contains an unsaturated LDPE having a melt flow rate in a preferable range of 0.7 to 2.3 g/10 min and at least 0.50 vinyl groups/1000 C atoms (paragraph [0164]).  The person of ordinary skill in the art would reasonably expect an upper limit of vinyl groups to be comparable to the 3.0 vinyl groups/1000 C atoms established for the composition. It is deemed that polymer compositions having varying et al., and  one of ordinary skill in the art would have found it obvious to make polymer compositions of claims 12-16 based on the disclosure of the prior art.  
Reference is silent with regard to decomposition and rheological characteristics described in claims 3, 4, and 11.  However, one of ordinary skill in the art would have expected that a polymer composition used in catenary or horizontal CV line would exhibit claimed properties, especially in light of the fact that the composition would be substantially the same as that recited in claims.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
  
Response to Arguments
The rejection of claims under 35 U.S.C 102(a)(1), as being anticipated by or, in the alternative, under 35 U.S.C..103 as obvious over Nilsson et al. (US 2013/0087362), set forth in the final office action dated July 30, 2021, has been withdrawn.  
Nilsson et al. teaches a polymer composition comprising: (a) a polyolefin other than LDPE, (b) a low density polyethylene, and (c) dicumyl peroxide in an amount of up to 110 mmole O-O/kg polymer composition.  A subgroup of the polymer composition comprises (a) a polyolefin other than LDPE, (b) a low density polyethylene, and (c) in an amount of less than 37 mmole O-O/kg polymer composition.  Preferably, the amount of peroxide lies in a range of 10.0 to 30 mmole O-O/kg polymer composition.  The LDPE contains at least 0.4 carbon-carbon double bonds per 1000 carbon atoms, and of these, the amount of vinyl groups is greater than 0.05/1000 carbon atoms but lower than 4/1000 carbon atoms.  Preferably, the LDPE, prior to crosslinking, contains more than 0.30 vinyl/1000 carbon atoms.  The MFR of the LDPE lies in a range of 0.01 to 50 g/10 min, and preferably in a range of 0.2 to 10 g/10 min.  It is deemed that claimed invention is not at once envisaged based on general ranges circumscribed by the disclosure of the prior art such that claims are fully anticipated by Nilsson et al.      
The nonstatutory double patenting rejection copending application 16/771,304, set forth in paragraph 5 of the final office action, has been maintained.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        November 23, 2021